—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 17, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a bookkeeper, left his employment after a confrontation with his employer over the manner in which claimant took telephone messages. The Board denied claimant’s application for unemployment insurance benefits, finding that he voluntarily left his employment without good cause. Claimant challenges the Board’s decision arguing, inter alia, that he had good reason to leave his employment because he was required to perform tasks not within his job description, worked under deplorable conditions and underwent constant physical and verbal abuse from his employer. Upon reviewing the record, we find that the Board’s decision is supported by substantial evidence. Although claimant stated that his employer verbally harassed and threatened him, in addition to physically assaulting him, the employer denied these allegations and other witnesses disputed claimant’s version of the events. Such conflicting testimony merely presented questions of credibility for the Board to resolve, and we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.